Citation Nr: 0528325	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  97-26 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent for low back 
strain with degenerative disc disease and degenerative joint 
disease, L3-L4, L4-L5.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in June 1984, with over 
22 years of military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The RO initially denied the veteran's claim for a rating in 
excess of 20 percent for his low back disability.  He 
disagreed.  In August 2002, the RO increased the evaluation 
to 60 percent, effective for the entire time on appeal.  The 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 60 percent remains in appellate 
status. 

This case was remanded by the Board in April 2004 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's back disability is manifested by subjective 
complaints of pain, weakness, and limitation of motion; 
objective findings include diminished deep tendon reflexes, 
muscle weakness, and a normal sensory examination. 

2.  The current 60 percent rating contemplates unfavorable 
ankylosis of the lumbar spine, severe limitation of motion, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past 12 months, and 
severe lumbosacral strain.  

3.  The veteran's orthopedic and neurologic manifestations do 
not combine to warrant a higher rating.

4.  There is no evidence of unfavorable ankylosis of the 
entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for low 
back strain with degenerative disc disease and degenerative 
joint disease, L3-L4, L4-L5, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 (as 
amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), DCs 5237, 
5242, 5243 (as codified at 68 Fed. Reg. 51,454 (Aug. 27, 
2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations.  Thereafter, the Board must analyze the evidence 
under the amended regulations and consider whether a rating 
higher than the previous rating is warranted.  See VAOPGCPREC 
7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Pre-Amended Regulations

As an initial matter, the Board notes that a higher than 60 
percent rating would not be available under any of the 
relevant pre-amended diagnostic codes regardless of the 
severity of the veteran's low back disability.  Specifically, 
the current rating contemplates unfavorable ankylosis of the 
lumbar spine (DC 5289), severe limitation of the lumbar spine 
(DC 5292), pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (DC 
5293), and severe lumbosacral strain (DC 5295).  

Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2005); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  It is 
noted that the current rating contemplates some neurological 
pathology into the lower extremities.  In the absence of 
footdrop, which has not been shown, these findings do not 
provide a basis for a higher or a separate rating.



Amended Regulations

Under the amended regulations, the Board notes that a 60 
percent rating anticipates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months.  However, a 60 
percent rating is the highest available based on 
incapacitating episodes under the amended disc regulations.  
Since the veteran is at the maximum available evaluation 
based on incapacitating episodes, there is no basis to grant 
a higher rating.

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the amended disc regulations based 
on chronic orthopedic and neurological manifestations.  In 
this case, the Board notes that the veteran's chronic 
orthopedic manifestations are best represented with a rating 
of 40 percent under DC 5292 for "severe" limitation of 
motion, the maximum available under this code.  See Johnston, 
10 Vet. App. at 85.  There is no evidence of unfavorable 
ankylosis of the lumbar spine to consider a higher rating 
under the General Rating Formula.  

The most recent VA examination dated in May 2005 showed that 
the veteran's sensory evaluation was entirely intact, except 
for an area on the left knee.  Deep tendon and Achilles 
reflexes were 1+, bilaterally.  He had bilateral peroneal 
muscle weakness and was unable to heel and toe walk.  There 
has been no reported evidence of additional neurologic 
dysfunction, such as loss of bladder or bowel control, etc.

A January 2004 VA spine examination reflected that there were 
no neurological deficits, positive straight leg raises, and 
some nerve root irritation.  A March 2002 VA examination 
showed trace deep tendon reflexes at the patellar level, and 
absent reflexes at the ankles.  A November 1996 VA 
examination revealed similar findings with respect to deep 
tendon reflexes.  A review of multiple outpatient treatment 
records shows essentially on-going complaints of pain and 
weakness.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124 (2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2004).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.   Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

As noted above, the veteran's symptoms include subjective 
complaints of on-going pain and weakness, diminished deep 
tendon reflexes, positive straight leg raises, and muscle 
weakness.  There are no other organic changes present such as 
muscular atrophy or trophic changes.  

The Board finds that such symptoms are compatible with 
moderately severe incomplete paralysis of the sciatic nerve 
which warrants a 40 percent rating.  Therefore, the Board 
finds that a separate rating for the neurologic manifestation 
of lower extremity neuropathy due to intervertebral disc 
syndrome to be 40 percent disabling as analogous to neuritis 
of the sciatic nerve under DC 8620.  

Accordingly, the Board finds that, under the amended disc 
regulations, the veteran could be rated as 40 percent rating 
for his chronic orthopedic manifestation of severe limitation 
of lumbar spine motion and a separate 40 percent rating for 
his chronic neurologic manifestation of neuropathy.  After 
combining the ratings under 38 C.F.R. § 4.25, the veteran 
would be entitled to a 64 percent schedular rating, which is 
rounded to the nearest number divisible by 10, which would be 
a 60 percent rating.  However, even by separately rating the 
veteran's chronic orthopedic and neurologic disabilities, a 
higher rating is not warranted in this case.  

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the amended spine regulations.  
Under these provisions, a schedular rating in excess of 60 
percent would only be warranted with unfavorable ankylosis of 
the entire (cervical, thoracic, and lumbosacral) spine.  In 
this case, the evidence does not support a higher evaluation.

In the most recent VA examination dated in May 2005, the 
veteran reported three previous surgeries on his back, daily 
back pain, frequent flare-ups of pain, and self-imposed two 
days of bedrest per month, but he could continue to perform 
activities of daily living, could walk up to one mile, and 
had recently helped dig a ditch.  He denied bowel or bladder 
control, but used pain medication and muscle relaxants on a 
regular basis.

Physical examination revealed limitation of motion as forward 
flexion to 20 degrees (with 90 degrees as anatomically 
normal), extension at 0 degrees (with 30 degrees as 
anatomically normal), lateral bending to 20 degrees on the 
right and 10 degrees on the left (with 30 degrees as 
anatomically normal), and rotation to 10 degrees, 
bilaterally.  

Previous VA examinations are fairly consistent in terms of 
limitation of motion of the veteran's back.  As an example, 
the January 2004 VA examination showed flexion to 30 degrees, 
side tilt to 15 degrees, bilaterally, and extension to 0 
degrees.  In the March 2002 VA examination, flexion was 
reported as 20 degrees, extension to 0 degrees, right and 
left tilt to 10 degrees and rotation to 0 degrees.  Even the 
initial VA examination in November 1996 showed flexion to 10 
degrees, extension to 0 degrees, and rotation to 10 degrees. 

While limitation of motion has been shown during the entire 
time the claim has been on appeal, there is no indication of 
a fixed deformity of the entire spine and no report of 
ankylosis.  Because this is the only basis for a higher than 
60 percent rating in the amended regulations, the Board finds 
that the claim for a higher rating must be denied.

The Board has considered the issue of whether the veteran's 
service-connected back disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  

In the opinion of the Board, the veteran's service-connected 
back disorder has not interfered markedly with employment 
(i.e., beyond that contemplated in the assigned rating).  He 
has not required frequent periods of hospitalization, nor 
does his back symptomatology otherwise render impractical the 
application of the regular schedular standards.  While the 
veteran has undergone multiple surgical procedures on his 
back, the most recent in 1998, the evidence does not show 
that he requires frequent hospitalizations otherwise.  

As such, the Board finds that the symptoms related to the 
impairment are contemplated by the 60 percent evaluation 
assigned.  Therefore, in the absence of such factors, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) 
are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in November 2001, January 2004, and June 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in August 2002, July 2003, February 2004, and June 2005.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the August 2002 SSOC, and the most recent June 
2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in November 1996, March 
2002, January 2004, and May 2005.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 60 percent 
for low back strain with degenerative disc disease and 
degenerative joint disease, L3-L4, L4-L5, is denied.



	                        
____________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


